DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims 10-12 in the reply filed on October 21, 2021 is acknowledged.  Claims 1-9 and 13-15 have been withdrawn.  Claims 10-12 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2017/027485, filed July 28, 2017, which claims priority to Japanese Application No. JP2016-149495, filed July 29, 2016.
	

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary;
	2) Amount of direction or guidance presented;
	3) Presence or absence of working examples;
	4) Nature of the invention;
	5) State of the prior art;
	6) Relative skill of those in the art;
	7) Predictability or unpredictability of the art; and
	8) Breadth of the claims.

Independent claim 10 recites: 
A recombinant polypeptide comprising in the same molecule: 
(a) a recombinant polypeptide comprising a repeat selected from the group consisting of human fibronectin III-1 to 7, or a recombinant polypeptide comprising an amino acid sequence having substitution, deletion, insertion or addition of one or several amino acids in the amino acid sequence of the repeat selected from the group consisting of the III-1 to 7; 
(b) a recombinant polypeptide comprising human fibronectin III-8 to 10 repeats, or a recombinant polypeptide comprising an amino acid sequence having substitution, deletion, insertion or addition of one or several amino acids in the amino acid sequence of the III-8 to 10 repeats; and  
4(c) a recombinant polypeptide comprising human fibronectin III-12 to 14 repeats, or a recombinant polypeptide comprising an amino acid sequence having substitution, deletion, insertion or addition of one or several amino acids in the amino acid sequence of the III-12 to 14 repeats.

see Specification, Para. 1).  The amount of experimentation necessary to determine what recombinant polypeptide(s) encompassed within the limitations of the claim would also be suitable for this purpose would be vast.  
Additionally, with the exception of sequences provided, such as SEQ ID NO: 19 and 20, there is no guidance or examples of how one would determine the number of repeats or all of the possible substitutions, deletions, insertions or additions of the one or several amino acids in each of (a)-(c), to provide a recombinant polypeptide capable of culturing stem cells and maintaining them in an undifferentiated state.  While the level of skill in the art is high, the art is unpredictable and complex with regard to recombinant polypeptides that not only effectively provide for culturing stem cells, but also maintain such cells in an undifferentiated state.  Further, as there appears to be an almost infinite amount of combinations that could be encompassed within the recombinant polypeptide as claimed, the breadth of the claims is deemed to be very broad.  

With regard to dependent claim 12, while this claim recites that the recombinant polypeptide comprises an amino acid sequence of SEQ ID NO: 19 or 20, which would be enabled, the claim further recites that the recombinant polypeptide can instead include a recombinant polypeptide comprising substitutions, deletions, insertions or additions of one or several amino acids in these sequences, which is likewise rejected for the reasons previously above.  
For all of the forgoing reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.


Conclusion

	No claims are allowable.

Art of Record:

Kalaskar et al., IDS; Characterization of the interface between adsorbed fibronectin and human embryonic stem cells, JR Soc Interface, Vol. 10, (2013), pp 1-12 (recombinant human fibronectin usable for culturing stem cells).

Milwid et al., WO 2011/126833; Published 2011 (SEQ ID NO: 287 has 96.5% identity with instant SEQ ID NO: 20).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653